DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
                   			Response to Arguments
Applicant’s arguments filed July 18, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered but they are not persuasive.  
Prosecution History:
Independent claim 1 was originally rejected under 35 USC 103 by Tutunaru in view of Yoshizawa and Sarlioglu in the Non-Final Office Action dated March 18, 2022. As part of the rejection under 35 USC 103, Yoshizawa was used to teach the limitation of the rotor and stator being made of a metal amorphous nanocomposite material that Tutunaru fails to teach.
In remarks dated January 31, 2022, Applicant argued—and submitted an expert declaration in support of this argument –that there is no motivation to incorporate the metal amorphous nanocomposite material of Yoshizawa into a dynamic device such as the electric motor of Tutunaru. 
The applicant argues that Yoshizawa contemplates their soft magnetic material only being used in static components. The Applicant declaration argues that it was well known in the art that materials such as those used by Yoshizawa are mechanically brittle, and therefore not well suited to machines with moving parts such as the electric motor of Tutunaru. 
As a result of these fact, the Applicant argues that the given motivation of providing high permeability and low magnetic core loss could only have been thought of with the use of impermissible hindsight reasoning. 
The rejection was maintained in the Final Office Action dated March 18, 2022. The Examiner argued that Yoshizawa does in fact contemplate their material being used in a dynamic machine, namely an accelerator. 
	Furthermore, the Examiner argued that even if Yoshizawa does only contemplate their materials being used in a static machine, this is not an explicit teaching away from using the material in a dynamic machine. 
In arguments dated May 18, 2022 the Applicant further traversed the rejection under 35 USC 103. The Applicant argued—and provided reference in support of said argument—that the accelerator contemplated by Yoshizawa was in fact a further example of a static machine. The Applicant further reiterated the argument that knowledge in the art that the materials taught by Yoshizawa were not well suited to a dynamic machine such as the electric motor taught by Tutunaru led to the conclusion that the rejection under 35 USC 103 was the result of impermissible hindsight reasoning. 
In the Advisory Action dated May 27, 2022, the Examiner argued that it was unclear based on Yoshizawa itself whether the accelerator was a static or dynamic machine. Furthermore, the Examiner argued that the original motivation to combine of providing high permeability and low magnetic core loss did not require the use of hindsight reasoning because making electric motor core of magnetic materials was highly conventional before the effective filing date of the claimed invention, therefore one of ordinary skill in the art would be motivated to improve the magnetic properties of such a material. 
Finally, in remarks dated July 18, 2022, the Applicant submitted the currently pending request for continued examination and once again argued that the accelerator contemplated by Yoshizawa was a static machine. The Applicant pointed out that the secondary reference included with their arguments dated May 18, 2022 was included for the very reasoning of outlining the accelerator structure that Yoshizawa was silent about. The Applicant then goes on to argue that the Examiner incorrectly characterized the Applicant’s argument as requiring hindsight to apply magnetic cores to a rotor, where the Applicant’s argument was that it required impermissible hindsight to think to apply metal amorphous nanocomposite materials to a rotor. 
Assessing Applicant’s Arguments:
	The Applicant appears to conflate two different arguments against the rejection under 35 USC 103. 
The first argument is the given motivation to combine Tutunaru and Yoshizawa—that incorporating the material of Yoshizawa into the core of Tutunaru would improve the motor by providing high permeability and low magnetic core loss—lacks support in the prior art and is therefore a product of impermissible hindsight reasoning. 
	The second argument is that the knowledge in the art of the brittle mechanical properties of metal amorphous nanocomposite materials constitutes either a teaching away from the claimed invention (MPEP 2141.02) or shows that the proposed combination renders the prior art unsatisfactory for its intended purpose (MPEP 2143.01). 
Hindsight Motivation:
The key issue is whether—given the knowledge in the art of the brittle mechanical properties of metal amorphous nanocomposite materials—one of ordinary skill in the art would have known that making the motor soft magnetic material out of a metal amorphous nanocomposite would have improved the machine by providing high permeability and low magnetic core loss. Furthermore, this knowledge must be demonstrated in the art before the effective filing date of the claimed invention. 
Support for this rationale to combine can be found in Yoshizawa itself:
(“In the related art, a magnetic core formed of a soft magnetic material such as soft ferrite, an amorphous soft magnetic alloy, a permalloy, and a nanocrystalline soft magnetic alloy, which exhibit properties of high permeability and low magnetic core loss, has been used for various magnetic components such as a current transformer, a noise suppression component, a high frequency transformer, a choke coil, and a core for accelerator”, [0003])
(“The Fe-based nanocrystal alloy is obtained by performing the microcrystallization on the amorphous alloy produced by the above-described method, and it has been known that the alloy exhibits a high saturation magnetic flux density and excellent soft magnetic properties which are equivalent to the Fe-based amorphous alloy, is less likely to change over time as compared with the amorphous alloy, and is excellent in the temperature properties”, [0006]).
Yoshizawa discloses that using a metal amorphous nanocomposite in a magnetic core would lead to improved magnetic properties. 
Just because Yoshizawa does not contemplate this material being used in a dynamic device does not mean that the stated benefits would not still be realized in such a device.
Yoshizawa is valid prior art, therefore the stated motivation to combine is not the product of impermissible hindsight reasoning. 
Secondary Considerations:
	The next issue is whether the knowledge that metal amorphous nanocomposite materials are brittle constitutes a teaching away by the prior art or renders the prior art unsatisfactory for its intended purpose. 
	First of all, the Applicant failed to cite actual prior art in support of the fact that the brittleness of the material of Yoshizawa would render it unsuitable to be combined with an electric motor such as that taught by Tutunaru. 
	Secondly, McHenry et al. (WO 2018107078 A1, hereinafter “McHenry”) demonstrates that metal amorphous nanocomposite materials can be successfully used in electric motors, and in fact have several benefits. (“The nanocomposites described below are useful for high frequency applications. For example, laminated silicon-steels are traditionally used in motors. However, laminated silicon-steels become inefficient at high frequencies because of traditional and anomalous eddy current losses. Using higher frequencies is attractive though due the higher potential power output (motor power is torque times rotational frequency). The nanocomposites described below have reduced losses during high- frequency switching of the magnetic field. This enables higher frequencies to be applied to a motor stator comprising the nanocomposite without losing power efficiency and without requiring a larger motor. Higher frequencies would allow for reduced size and mass of inductive components. Cost savings may arise from the reduction of motor size. Many motor designs use permanent magnets to create or direct magnetic flux. Because motor size can be reduced with high frequency, significantly, less rare-earth material can be used for devices that utilize rare-earth permanent magnets. This is attractive due to the cost and the sourcing concerns of rare-earth metals”, [00020]). 
	Note that this reference has the same inventor as the claimed invention. However, this reference is valid prior art under 35 USC 102(a)(1) for over a year before the effective filing date of the claimed invention. 
	McHenry shows that it was known in the art, before the effective filing date of the claimed invention, methods of combining the material of Yoshizawa with an electric motor such as the one taught by Tutunaru.
	The Applicant’s arguments are unpersuasive, therefore the rejection under 35 USC 103 is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tutunaru (US 2017/0141631 A1), in view of Yoshizawa (US 2017/0323712 A1), and further in view of Sarlioglu et al. (US 2017/0198701 A1). Hereafter Sarlioglu et al. shall be referred to as Sarlioglu.
Regarding Claim 1, Tutunaru teaches an axial flux motor ( [0002], Fig. 1) comprising:
a rotor ([0017] line 1-2, Fig. 1 element 11); and
a stator assembly ([0017] line 1-3, Fig. 1 element 13) spaced apart from the rotor along a rotation axis of the rotor (Fig. 1, exhibits a stator 13 spaced apart from the rotor 11 along axis of rotation defined by shaft 18), the stator assembly comprising:
a body ([0017] line 4-6; Fig. 1 exhibits stator 13 disk) and
a plurality of permanent magnets, the plurality of permanent magnets arranged on the body ([0027] line 1-2, Fig. 8 element 20).
Tutunaru fails to teach the rotor comprising a wound ribbon core, the wound ribbon core comprising a metal amorphous nanocomposite material, the stator assembly body comprising a metal amorphous nanocomposite material, and the plurality of magnets substantially free of rare-earth materials.
However, Yoshizawa teaches forming a magnetic core from a wound ribbon, the wound ribbon core comprising a metal amorphous nanocomposite material ([0028] line 6-16 teaches a Fe-based soft magnetic alloy; [0004]-[0005] teaches prior knowledge in the art of Fe-based alloys amorphous and nanocrystal properties). 
Using the known technique of forming components from said metal amorphous nanocomposite material as taught by Yoshizawa to improve the similar rotor and stator taught by Tutunaru, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
 This would improve the stator and rotor by providing high permeability and low magnetic core loss in the same manner as the magnetic components as set forth in Yoshizawa.
Tutunaru in view of Yoshizawa fails to teach a plurality of permanent magnets substantially free of rare-earth materials.
However, Sarlioglu teaches a plurality of permanent magnets substantially free of rare-earth materials ([0034] line 1-2). 
Therefore, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the rare-earth magnets as taught in Tutunaru with the permanent magnets formed of non-rare earth elements as taught by Sarlioglu. 
This substitution would have the predictable result of creating a magnetic field.
Regarding Claim 2, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above).
 Yoshizawa further teachers wherein the rotor comprises a FeNi compound ([0031] line 1-4 and 14-16 teach a FeNi compound). 
Therefore, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further combine the structure taught by Tutunaru in view of Yoshizawa and Sarlioglu with the FeNi compound taught by Yoshizawa. 
Such a combination would result in components with low residual flux density and low hysteresis, thus avoiding flux density losses ( [0008] line 22-29).
Regarding Claim 3, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above).
 Tutunaru further teaches wherein the plurality of permanent magnets comprises at least six permanent magnets (Fig. 8, element 20).
Regarding Claim 4, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above).
Tutunaru further teaches wherein the stator assembly comprises a three-phase stator assembly ([0018] line 4-5).
Regarding Claim 5, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 4 (see claim 4 above).
Tutunaru further teaches wherein the stator assembly comprises a number of slots ({ [0018] line 5-6), the number of slots being a multiple of six (Fig. 8 exhibits 48, a multiple of 6, windings 21; § [0018] teaches “each winding 21 is recessed into a groove on the face of the stator” wherein the grooves correspond to the claimed slots.).
Regarding Claim 6, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 5 (see claim 5 above).
However, Tutunaru fails to teach wherein the number of slots is selected from a group consisting of 6, 12, 18, and 24.
Sarlioglu further teaches wherein the number of slots is selected from a group consisting of 6, 12, 18, and 24 ({ [0029] line 10-13 teaches 12 slots; Fig. 11 exhibits 12 teeth 110 with corresponding slots.). 
Therefore, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further combine the structure and material taught by Tutunaru and Yoshizawa with the pole and slot numbers as taught by Sarlioglu. 
Such combination would result in a lower cogging torque and thus an improved efficiency ( [0064] line 16-18).
Regarding Claim 7, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 5 (see claim 5 above).
 Tutunaru fails to teach wherein a coil is wound around a permanent magnet of the plurality of permanent magnets and each slot of the stator assembly.
Sarlioglu further teaches wherein a coil is wound around a permanent magnet of the plurality of permanent magnets and each slot of the stator assembly ([0033] line 5- 7; Fig. 11 element 114). 
Therefore, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further combine the structure and material taught by Tutunaru and Yoshizawa with the permanent magnet coil windings as taught by Sarlioglu. 
Pole coil windings are a well understood technique in the art to supplement magnetic flux created from magnets and thus increase the torque produced (Atkinson et al. US 2016/0056671 A1) ([0024] line 6-10).
Regarding Claim 8, Tutunaruin view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above).
 Tutunaru fails to teach wherein the rotor has a number of poles a ratio of the number of poles of the rotor to the number of slots of the stator assembly selected from a group consisting of 2:3, 5:6, 7:6, and 4:3.
Sarlioglu further teaches wherein the rotor has a number of poles ({ [0030] lines 2-4; Fig. 11 element 118), a ratio of the number of poles of the rotor to the number of slots of the stator assembly selected from a group consisting of 2:3, 5:6, 7:6, and 4:3 ([0032] line 7-8 teaches 8 rotor poles; Fig. 11 exhibits 8 rotor poles 118 and 12 stator poles 110, wherein 8:12=2:3). 
Therefore, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further combine the structure and material taught by Tutunaru and Yoshizawa with the pole and slot numbers as taught by Sarlioglu. 
Such combination would result in a lower cogging torque and thus an improved efficiency ({ [0064] line 16- 18).
Regarding Claim 9, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 8 (see claim 8 above).
Sarlioglu further teaches wherein the number of slots in the stator assembly is 12 ([0029] line 10-13 teaches 12 slots; Fig. 11 exhibits 12 teeth 110 corresponding to 12 slots) and the number of poles of the rotor is selected from a group consisting of 8, 10, 14, and 16 ([0032] line 7-8 teaches 8 rotor poles 118, Fig. 11 exhibits 8 rotor poles 118).
Regarding Claim 10, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above). Tutunaru further teaches wherein the stator assembly comprises:
a first stator spaced apart from a first side of the rotor ([0008] line 13-17; Fig. 1 exhibits a first stator 13 spaced apart from a first side of the rotor 11); and 
a second stator spaced apart from a second side of the rotor ([0008] line 13-17; Fig. 1 exhibits a second stator 14 spaced apart from a second side of the rotor 11).
Regarding Claim 11, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above). Tutunaru further teaches wherein the rotor comprises:
a first rotor arranged on a first side of the stator assembly ([0008] line 13-17; Fig.1 exhibits a first rotor 11 arranged on a side of stator 13); and 
a second rotor arranged on a second side of the stator assembly (4 [0008] line 13-17; Fig. 1 exhibits a second rotor 12 on a second side of stator 13), wherein the first rotor and the second rotor are connected via a shaft ([0017] line 4; Fig. 1 element 18).
Regarding Claim 12, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above).
 Tutunaru teaches further comprising a housing ([0019] line 1; Fig. 2 element 30), the stator assembly being fixed to the housing and the rotor being rotatable relative to the housing ([0019] line 3-6; Fig. 2 exhibits a threaded bolt 33 fixing the stator 13 assembly to the housing 39. It is inherent to motors that rotors rotate relative to the stator, therefore the rotor 11 is rotatable relative to both the stator 13 and housing 30).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutunaru in view of Yoshizawa, Sarlioglu, and McHenry. 
Regarding claim 13, Tutunaru in view of Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1.
	Tutunaru does not teach wherein the metal amorphous nanocomposite material comprises a Fe-Ni compound comprising 20-80% Ni.
	McHenry teaches a metal amorphous nanocomposite material that comprises a Fe-Ni compound comprising 20-80% Ni (“In some implementations, the nanocomposites are materials in the Ni 20%-80% range. The microstructure is controlled by melt-spinning and various postprocessing methods such as strain-annealing, allowing for tuning of the properties to meet the demands of diverse applications”, [00018]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the axial flux motor of Tutunaru in view of Yoshizawa and Sarlioglu by having the metal amorphous nanocomposite material contain the Ni percentages taught by McHenry.
	This would have the advantage of increasing motor efficiency at higher rotation speeds (“The nanocomposite described below includes several advantages. Certain alloy compositions described below have attractive superplastic response for allowing more practical stamping of useful shapes. In Fe-rich compositions, strain annealing can induce anisotropies along the ribbon direction, thereby increasing the permeability along the ribbon direction. The crystallization products are γ-FeNi, which in Fe-rich compositions is metastable, in addition to a-FeNi in Fe-rich compositions. The nanocomposites described below improve the efficiency of motors operating at high rotational speeds”, [00019]). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834